DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 3/26/20, wherein:
Claims 1-20 are currently pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. With respect to step 2A, prong 1, the claim(s) 1, 8 and 15 recite “detecting a parking of a transport at an event location; accessing a device of a transport occupant to determine a transport pickup location and a pickup time based on a conclusion of an event; detecting at least one modification of the pickup location and the pick-up time made based on an updated conclusion of the event” are the process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is other than reciting “by a processor”, nothing in the claim element precludes the step from practically being performed in the mind (e.g. including observation, evaluation, judgment and opinion).   For example, but for the “by a processor” language, the step of “detecting …; accessing….to determine…; detecting….” in the context of the claim encompasses that a person or a taxi driver can 2A prong 1 analysist.  
This judicial exception is not integrated into a practical application with respect to the 2A prong 2 analysist.  In particular, the claim using a processor to perform all the claimed steps of “detecting….; accessing…; determine…; detecting…”   The process in all of these steps is recited at a high level of generality (i.e. a generic processor performing a generic computer function of authenticating the user and determining whether the user is authorized to enter a specific region) such that it amounts no more than mere instructions to apply the exception using a generic component.   Noted that “a parking processing node” is considered as generic computer as shown in Applicant’s specification at least in par. 0057.  Further, sending a command to move the transport is not considered as significantly more than the abstract idea because they are merely data gathering and output the data.  Accordingly, this additional element does not 
With respect to the 2B analysis, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discuss above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer components to perform all of the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Sending a command to move the transport is considered as significantly more than the abstract idea because they are merely data gathering and output the data which are considered as well understood routine conventional as it has been held by the court.  Particularly in receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;  (see MPEP 2106.05(d)).  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.   Noting that claim to a system and a non-transitory computer are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea.  Therefore, the independents 1, 8, 15 are rejected under 35 U.S.C. 101 
Dependent claims 2-7; 9-14; 16-20 are merely add further details of the abstract steps/elements recited in claims 1, 8, 15 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.   Therefore, they are rejected for the same rational and are not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 8-11 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GROVER ET AL (US 2016/0116293).  Herein after GROVER
As for independent claim 1, GROVER discloses a method, comprising: 
detecting, by a parking processing node, a parking of a transport at an event location {see at least abstract, figure 3, step 303 and pars. 0034-0035 e.g. the vehicle computer system (VCS) may receive data from the nomadic device 305 to coordinate the auto-valet mode. For example, upon turning off the ignition of a vehicle that is paired 
accessing, by the parking processing node, a device of a transport occupant to determine a transport pickup location and a pickup time based on a conclusion of an event {see at least abstract, figure 3, step 315 and pars. 0038-0039 e.g. Upon analyzing the data, the VCS may also calculate a proper take-off time 319 for the vehicle based on the pick-up time and location of the user. For example, the user may leave the vehicle in a parking structure 1 mile away from the pick-up location. The VCS can calculate the estimated travel time for the vehicle to leave the parking structure to arrive at the pick-up location at the correct time. The VCS can use historic traffic data, real-time traffic, speed limit information, road function class, and other navigation data to estimate the travel time. Thus, the vehicle may depart near the pick-up time to pick-up the user based on navigation data. For example, if it is a 10 minute commute for the vehicle to pick up the user, the vehicle can leave 10 minutes early to arrive on time to the pickup location. Once the appropriate departure time is met, the vehicle will leave to pick-up the vehicle. The vehicle may periodically check for a connection to send a message to the user or nomadic device informing them of a departure time or to send a reminder. Once the pick-up time is met, the vehicle may proceed to the pick-up location 321};
detecting, by the parking processing node, from the device of the transport occupant at least one modification of the pickup location and the pickup time made based on an updated conclusion of the event {see at least figure 3, steps 317, 319, pars. 0034 discloses e.g. if a user has a schedule for dinner, concert, or movies, the 
 sending a command to move the transport to a location proximate to the event based on the modified pickup location and the modified pickup time {see at least figure 3, step 231 and pars. 0040, 0048 e.g. notify the user when the vehicle is approaching the vicinity of the user or a drop-off location 413}. 
As for dep. claim 2, which discloses instructing the transport to move to the pickup location when the device of the transport occupant approaches to the modified pickup location {see GROVER at least pars. 0040-0041}. 
As for dep. claim 3, which discloses detecting the parking of the transport at an event location based on video data received from at least one camera {see GROVER at least figure 2, pars. 0027 and 0044}. 
As for dep. claim 4, which discloses querying the device of the transport occupant to determine a conclusion time of the event {see GROVER at least par. 0034}. 
As for claims 8-11, 15-17, the limitations of these claims have been noted in the rejection above.  They are therefore considered rejected as set forth above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 12-14, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over GROVER as applied to the claims above, and further in view of WOOTTON ET AL (US 2019/0166459).  Herein after Wootton.
As for dep. claim 5, GROVER discloses claimed invention as indicated above except for receiving an agreement to move the transport from the device of the transport occupant.  However, WOOTON suggest such limitation in at least par. 0082-0083.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of WOOTON into the system of GROVER in order to provide the enhanced system with the capability of having a secured record of the service.
As for dep. claim 6, which discloses wherein the agreement constitutes a consensus of a blockchain {see WOOTON at least pars. 0030, 0048, 0049, 0061, 0064}.
As for dep. claim 7, which discloses executing a smart contract to query the device of the transport occupant for the transport pickup location and the pickup time {see WOOTON at least pars. 0041, 0082}. 
As for claims 12-14, 18-20, the limitations of these claims have been noted in the rejection above.  They are therefore considered rejected as set forth above. 
Conclusion
The following references are cited as being of general interest: Tao et al (US 9706367); Brinig et al (US 9852551); Simmons et al (US 2020/0213329); Wengreen et al (US 2019/0220035)	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/KIRA NGUYEN/Primary Examiner, Art Unit 3664